Citation Nr: 0711845	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  01-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1967 and from May 1974 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the claims of service connection for bilateral 
hearing loss and bilateral tinnitus.

In June 2003, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

In an April 2004 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a September 2006 
Order, the Court vacated the June 2004 Board decision, and 
remanded the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2006 Order, the Court explained that the 
Board, in its April 2004 decision, failed to consider an 
October 9, 1967 in-service audiogram and, in doing so, failed 
to consider evidence that the veteran's pre-existing hearing 
loss was aggravated by service.  Furthermore, the Court 
explained that the Board, in reaching its decision, relied on 
an etiology opinion made pursuant to a February 2004 VA 
compensation and pension examination, which also failed to 
discuss the October 9, 1967 audiogram.  Therefore, according 
to the Court, the Board failed to support its decision with 
an adequate statement of reasons or bases.

Thus, the instant case must be remanded in order to obtain an 
addendum opinion from the VA examiner who conducted the 
February 2004 VA ear disease examination.  The opinion should 
specifically address the October 9, 1967 audiogram and 
determine, based on the evidence of record, whether it is as 
likely as not that the veteran's hearing loss and/or tinnitus 
was permanently aggravated during his period of service.

Also, the Court noted that the February 2004 VA ear disease 
examiner indicated the following: "[s]tudies in 2001 showed 
some progression of the high frequency hearing loss and the 
current study referenced above shows no significant changes 
from the 1991 level."  The Court explained that such reports 
referenced by the VA examiner were not in the record, and 
that the April 2004 Board decision did not explain what 
efforts, if any, were undertaken to obtain such records.  The 
Court indicated that, on remand, VA must provide adequate 
reasons or bases concerning its duty to assist as it related 
to the hearing studies on which the VA medical examiner 
relied.

After a review of the record, the Board notes that the 
February 2004 VA ear disease examiner, in stating that 
studies in 2001 showed some progression of high frequency 
hearing loss and that a current study showed no significant 
changes from the 1991 level, was referring to the findings of 
a February 2004 VA audiology examination.  On such February 
2004 VA audiology examination, it was found that, in 
comparing current audiological examination results to results 
found in February 2001, there was no decrease in the 
veteran's hearing.  The Board notes, however, that the only 
audiological examination results of record dated in February 
2001 indicate only that the veteran had severe high frequency 
sensorineural hearing loss beginning at 3000 hertz.  The 
Board also notes that the February 2004 VA ear disease 
examiner's reference to a 1991 report, in light of the fact 
that the examiner appears to have been referencing the 
findings of the February 2004 VA audiological examination 
report, may have mistakenly noted a "1991" report instead 
of a "2001" report.

In any event, VA should attempt to obtain any 1991 or 2001 
audiological examinations and associate such records with the 
claims file.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explain what types of evidence are needed to establish 
both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Such notice 
must inform the veteran of any 
information or evidence not of record 
that is necessary to substantiate the 
claim, as well as what parts of that 
information or evidence VA will seek to 
provide, and what parts VA expects the 
claimant to provide.  The notification 
must also include the request that the 
claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Furthermore, such notice 
must include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should attempt to obtain any 
private or VA audiological examination 
reports from the years 1991 and 2001.  
Any such records obtained should be 
associated with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.

3.	The RO/AMC should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the 
February 2004 VA ear disease 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he or 
she prepare an addendum addressing the 
current nature and likely etiology of 
his claimed hearing loss and tinnitus.  
The veteran's claims file, which is to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and the examiner should 
specifically indicate in the 
examination report that the claims file 
has been reviewed.  Based on his or her 
review of the case, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
hearing loss and/or tinnitus that pre-
existed the veteran's period of service 
was/were permanently aggravated during 
the veteran's period of active service.  
In explaining his or her opinion, the 
examiner should specifically consider 
and make reference to any October 9, 
1967 in-service audiogram.  The veteran 
need not be re-examined unless an 
examination is deemed necessary.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




